                                                     Case 5:18-cv-02225-DDP-SHK Document 11 Filed 10/24/18 Page 1 of 3 Page ID #:57



                                                      1   George M. Lee (SBN 172982)
                                                      2   SEILER EPSTEIN ZIEGLER & APPLEGATE LLP
                                                          601 Montgomery Street, Suite 2000
                                                      3   San Francisco, CA 94111
                                                      4   Phone: (415) 979-0500
                                                          Fax: (415) 979-0511
                                                      5   Email: gml@sezalaw.com
                                                      6
                                                          Attorneys for Plaintiffs
                                                      7
                                                          ARIE VAN NIEUWENHUYZEN,
                                                      8   THE CALGUNS FOUNDATION,
                                                      9
                                                          FIREARMS POLICY COALITION,
                                                          FIREARMS POLICY FOUNDATION,
                                                     10   SECOND AMENDMENT FOUNDATION, and
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     11   MADISON SOCIETY FOUNDATION

                                                     12                          UNITED STATES DISTRICT COURT
                                                     13
                                                                                CENTRAL DISTRICT OF CALIFORNIA
                                                     14
                                  Attorneys at Law




                                                     15                                   EASTERN DIVISION
                                                     16
                                                          ARIE VAN NIEUWENHUYZEN, an                     Case No. 5:18-cv-02225-DDP-SHK
                                                     17   individual; THE CALGUNS
                                                     18
                                                          FOUNDATION; FIREARMS POLICY                    PLAINTIFFS’ NOTICE OF MOTION
                                                          COALITION; FIREARMS POLICY                     AND MOTION FOR ISSUANCE OF
                                                     19   FOUNDATION; SECOND                             PRELIMINARY INJUNCTION
                                                     20   AMENDMENT FOUNDATION; and
                                                          MADISON SOCIETY FOUNDATION,                    [FRCP 65(a)]
                                                     21
                                                     22           Plaintiffs,                            Date:    November 26, 2018
                                                                                                         Time: 10:00 a.m.
                                                     23
                                                                vs.                                      Courtrm. 9C
                                                     24   STANLEY SNIFF, in his capacity as              Judge: Hon. Dean D. Pregerson
                                                          Sheriff of the County of Riverside;
                                                     25
                                                          RIVERSIDE COUNTY SHERIFF’S
                                                     26   DEPARTMENT, a public entity; and
                                                     27   COUNTY OF RIVERSIDE,
                                                          CALIFORNIA,
                                                     28
                                                                  Defendants.
                                                                                                     1
                                                                                PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                                     Case 5:18-cv-02225-DDP-SHK Document 11 Filed 10/24/18 Page 2 of 3 Page ID #:58



                                                      1         TO ALL DEFENDANTS AND THEIR ATTORNEYS OF RECORD:
                                                      2         PLEASE TAKE NOTICE that on November 26, 2018, at 10:00 a.m., or as
                                                      3   soon thereafter as the matter may be heard in Courtroom 9C of the above-entitled
                                                      4   United States District Court, located at the United States Courthouse, 350 West 1st
                                                      5   Street, Los Angeles, CA. 90012, Hon. Dean D. Pregerson presiding, plaintiffs
                                                      6   ARIE VAN NIEUWENHUYZEN, THE CALGUNS FOUNDATION,
                                                      7   FIREARMS POLICY COALITION, FIREARMS POLICY FOUNDATION,
                                                      8   SECOND AMENDMENT FOUNDATION and MADISON SOCIETY
                                                      9   FOUNDATION (“plaintiffs”) will and hereby do move this Court for an order
                                                     10   issuing a preliminary injunction pursuant to FRCP 65(a), enjoining defendants
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     11   STANLEY SNIFF, in his capacity as Sheriff of the County of Riverside, the
                                                     12   RIVERSIDE COUNTY SHERIFF’S DEPARTMENT, and the COUNTY OF
                                                     13   RIVERSIDE (“defendants”) from enforcing, and continuing to enforce, implement
                                                     14   or abide by their policy which prohibits non-U.S. citizens who are otherwise
                                  Attorneys at Law




                                                     15   qualified, lawful permanent residents, not prohibited from owning firearms, from
                                                     16   applying or obtaining a permit to carry a concealed weapon (“CCW”) under state
                                                     17   law. The grounds for this motion are that the defendants’ CCW policies violate the
                                                     18   Equal Protection Clause of the Fourteenth Amendment, and the Second
                                                     19   Amendment to the United States Constitution, and otherwise conflict with and are
                                                     20   preempted by applicable state law, and that plaintiff has and will continue to suffer
                                                     21   irreparable injury in the absence of preliminary injunctive relief from such policies.
                                                     22         In support of this motion, plaintiffs and moving parties will rely upon this
                                                     23   motion and memorandum of points and authorities attached hereto, the supporting
                                                     24   declarations and exhibits thereto, the complete records on file of the above-entitled
                                                     25   action, and other matters of which the Court may take judicial notice, and any
                                                     26   other such evidence and argument as the Court may consider upon hearing of the
                                                     27   matter.
                                                     28


                                                                                                    2
                                                                             PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
                                                     Case 5:18-cv-02225-DDP-SHK Document 11 Filed 10/24/18 Page 3 of 3 Page ID #:59



                                                      1   Dated: October 24, 2018           SEILER EPSTEIN ZIEGLER & APPLEGATE LLP
                                                      2
                                                      3                                     /s/ George M. Lee
                                                                                            George M. Lee
                                                      4
                                                                                            Attorney for Plaintiffs
                                                      5
                                                      6
                                                      7
                                                      8
                                                      9
                                                     10
SEILER EPSTEIN ZIEGLER & APPLEGATE LLP




                                                     11
                                                     12
                                                     13
                                                     14
                                  Attorneys at Law




                                                     15
                                                     16
                                                     17
                                                     18
                                                     19
                                                     20
                                                     21
                                                     22
                                                     23
                                                     24
                                                     25
                                                     26
                                                     27
                                                     28


                                                                                                3
                                                                           PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION
